Citation Nr: 1627715	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-13 424 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hypertension also claimed as secondary to the service connected major depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.
 
3.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease and degenerative disc disease.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon Holstein, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

This case was remanded for further development in March 2015.  

The Board recognizes that in May 2016 the Veteran's representative raised the issues of entitlement to service connection for cervical spine disability, bilateral hip condition, bilateral lower limb radiculopathy, bilateral upper limb radiculopathy and sacroiliac joint condition as secondary to the service connected lumbar spine disability.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The issues of entitlement to TDIU and entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease and degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest in service nor was it manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.

2.  Resolving reasonable doubt in the Veteran's favor, major depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, it may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for an initial rating of 50 percent disabling, but no higher, for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9434 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board notes that the Veteran's representative has argued that the November 2015 VA examination is inadequate as it does not address whether hypertension is directly related to service as directed in the May 2015 Board remand.  As explained below, the Board finds that the examination is adequate and a remand for another examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION

The Veteran appeals the denial of service connection for hypertension.  He contends that he showed symptoms of hypertension during service.  Alternatively, he claims that there is a correlation between his service connected major depressive disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as hypertension, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  To that end, service treatment records show normal clinical findings for the heart and chest.  During service, the Veteran also denied a history of high or low blood pressure.  In August 1983, the Veteran's blood pressure average was noted to be acceptable for flying duties.  Service treatment records are devoid of a showing of hypertension complaints, treatment and/or diagnoses.  There is also no evidence of compensably disabling hypertension within one year of separation from active duty. 

The record discloses objective evidence of hypertension around 2010, about 20 years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disability to service and/or his service connected depression.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and neither the appellant nor his representative has presented any such opinion.  Rather, the April 2012 VA examiner noted that service treatment records show an occasional mild blood pressure increase but the large majority of blood pressure readings do not meet the "JNC 7" criteria for diagnosing hypertension.  She noted that five months before separation his blood pressure readings were 132/84, 130/86, 122/80.  The records, she stated, do not show that hypertension was present on active duty and that the Veteran's hypertension is not secondary to his previously diagnosed right bundle branch block, since there is no medical relationship between the two. 

In the November 2015 VA examination, the VA examiner opined that it is less than likely that the Veteran's hypertension is etiologically related to his military service.  She reasoned that the service treatment records do not show that he met the diagnostic criteria for hypertension while on active duty.  She stated that the Veteran was not treated for hypertension until 2010 per his report, which is approximately 20 years after discharge from service.  The majority of hypertension is primary/essential hypertension she stated.  As such, the causative etiology is unknown, but is felt to be due to a complex interaction between multiple genetic and environmental factors.  Secondary hypertension has known causes such as renal, adrenal, or vascular pathologies.  According to the VA examiner, secondary hypertension has not been identified in this Veteran. 

The VA examiner further opined that it is less than likely that the Veteran's hypertension was caused or aggravated beyond the natural progression by his service connected depression.  She reasoned that that she did not find any medical records that show any discussion of depression or its symptoms affecting the Veteran's hypertension.  She stated that the references cited above do not define depression as being a causative/permanently aggravating factor of hypertension and that the medical records show that the Veteran's blood pressure is controlled by his medications.  There is no indication that the hypertension has progressed beyond what is expected for individuals with essential hypertension and if depression was aggravating the hypertension, records should reflect this she stated.  She stated that she was aware that there are literature studies that report an association of psychosocial conditions to hypertension, but these studies do not identify specific causation and typically report that more research is needed on this subject.  She stated that she was not aware of any journal articles regarding depression and hypertension that have met the level of rigorous scientific scrutiny.  In the absence of recognition by well recognized authorities and by consensus opinion, it cannot be concluded that depression causes or aggravates hypertension. 

To the extent that the Veteran asserts that his hypertension is a result of service and/or his service connected depression, he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show that his current disability is related to service and/or a service connected disability.  As a layperson the Veteran is competent to report his symptoms, and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges his contentions, but notes that as a lay person, he is not competent to render an etiology opinion on a complex medical question such as presented here. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The VA medical opinions are persuasive and warrant being assigned greater probative weight.  The opinions were rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based her opinions following a review of the claims folder as well as a complete physical examination.

The Board is also mindful of the articles/medical literature submitted by the Veteran discussing a correlation between high blood pressure and depression.  The articles, however, are not specific to the appellant and the findings were not based on the appellant's particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, as such, the articles have minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

The most probative evidence is against the claim.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  



RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a June 2012 rating decision, the Veteran was granted service connection for major depressive disorder.  His disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  He appeals the denial of an initial rating higher than 30 percent.  

The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130. 
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown  , 8 Vet. App. 240   (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The April 2012 VA examination report reflects the Veteran's statement that his relationship with his wife was great, and his relationships with his kids and grandchildren were excellent.  It was noted that he was in a band and had a few friends.  He reportedly left his job in June 2006 because he had decreased efficiency due to his depression.  The examiner noted that the only symptoms that apply to the Veteran's major depressive disorder were depressed mood and impaired abstract thinking.  

The Veteran described feeling moody or blue most of the day and nearly every day, poor concentration, a lack of interest in activities, a lack of motivation, feeling slowed down, a lack of energy, feeling tired all the time, napping every day, a sense of shame about his depressive symptoms, and problems with sleep onset.  Examination revealed he was appropriately groomed, his mood was guarded and his affect was restricted in range.  His speech was within normal limits and he was oriented to person, place, time, and task.  He demonstrated no issues with recall and memory (three recall words) and concentration and attention (no errors in serial sevens).  He demonstrated roughly average intellectual ability, with moderate issues with abstraction skills and there was no evidence of a thought disorder, hallucinations, delusions, or suicidal/homicidal thoughts, plan or intent.  His judgment and insight were somewhat restricted.  

His Global Assessment of Functioning was 65.  In assigning this score, the VA examiner noted that the Veteran reported some symptoms of depression that cause him some difficulty in social and familial functioning and that in accordance with the DSM-IV he has some meaningful relationships and is generally functioning fairly well.  The examiner opined that the Veteran's major depressive disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks oniy during periods of significant stress, or; symptoms controlled by medication. 

The March 2013 VA examination report reflects that the Veteran's major depressive disorder was in partial remission.  The Veteran reported a good relationship with his wife, children, grandchildren and siblings.  He also reported that he enjoyed watching his grandchildren.  It was noted that he was in a band and that the band performs three to four times a month.  The examiner noted that there were no changes in the Veteran's mental health treatment since he was previously evaluated.  Symptoms that applied to the Veteran's major depressive disorder were depressed mood, disturbances of motivation and mood, and chronic sleep impairment.  The examiner stated that there is no evidence of anhedonia, as indicated by the Veteran's interest in the band, his wife, and his grandchildren's activities.  

It was noted that the Veteran has had rare thoughts of dying but would never do anything to harm himself.  Examination revealed he was cooperative, fully oriented and without unusual motor behavior.  Other than being soft-spoken, his speech was within normal limits and there were no significant problems with short-term or long-term memory.  Attention and concentration were good.  Abstract reasoning was good and his thoughts were organized and goal directed.  The Veteran denied intent to harm himself or others.  The VA examiner opined that the Veteran's major depressive disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  A GAF score of 69 was assigned.  

In June 2013, Dr. H noted that the Veteran had been married for 40 years and that his depression had negatively affected his relationship.  He reported that the Veteran was asked to leave his job in June 2006 due to his inability to concentrate and complete tasks without errors.  It was found that his symptoms included depressed mood, flattened affect, impaired judgement, impaired abstract thinking, neglect of personal hygiene and appearance, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work like setting, inability to establish and maintain effective relationships, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events and impairment of short and long term memory.  

Dr. H opined that the Veteran's mental diagnosis was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He found that the Veteran's depressive symptoms were severe and do not respond well to treatment.  Dr. H further found that they severely impact his social and occupational functioning and that the Veteran is not able to maintain gainful employment based on his level of symptoms. It was also noted that the Veteran suffered from sexual dysfunction from the depression and from the antidepressants used to treat his depression and that he is also unable to get a full night sleep due to his depression and its treatment which requires him to nap frequently throughout the day preventing him from maintaining employment.  

In July 2013, the Veteran's wife, a retired licensed practical nurse, noted that they have been married for 45 years but they have been on the brink of divorce on many
occasions due to the symptoms of his depression.  She stated that in June 2006 the Veteran had a major spike in depression right before he lost his job and that since that time she has not observed any lessening of his depressive symptoms, in kind or severity.  She noted that the Veteran's symptoms included irritability, lack of concentration, lack of energy and withdrawal.  His wife reported that unless prompted to do so, the Veteran could go a few days without showering and unless she sets out clothes he would wear pajamas all day.  She stated that they argued often but he has never shown violence towards her or the children.  While she had friends, she stated that he did not and that he does not interact normally with others.  Suicide remains a constant worry she noted due to statements the Veteran has made.  She added that his depression symptoms prevent him from working.  He cannot find the energy to find a job because he constantly has to take naps and that he would not be able to hold down a job because of his forgetfulness, lack of concentration, and lack of attention to detail.  She claims that he cannot stay on a task, even simple tasks.  

During the November 2015 VA examination, the Veteran was found to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  During the examination, it was noted that the Veteran lived with his wife of 47 years and that his relationship with his wife was good.  He reported that he saw his children and grandchildren often, and that he talked to his siblings once per month.  He reported he had two friends but that he had not seen them much lately.  He did not belong to any social groups but he played musical gigs with his wife once a week.  He endorsed symptoms of depressed mood, chronic sleep impairment, mild memory loss and feelings of guilt or worthlessness.  

Examination revealed he was alert, oriented, casually dressed and appropriately groomed.  His speech and eye contact were within normal limits, and he interacted in a logical, coherent, and cooperative fashion.  Observed affect was mildly constricted and he described his general mood as "OK."  It was noted that he felt depressed every day and had intermittent anxiety and irritability.  He had trouble sleeping and diminished concentration.  He complained of having poor memory, daily feelings of worthlessness and intermittent feelings of hopelessness.  He denied suicide ideation and there were no signs of thought disorder, hallucinations, or delusions.  The VA examiner opined that it was less likely than not that the Veteran is unemployable due to depression.

In May 2016, B.V. Ph.D., found that the Veteran's major depressive disorder symptoms are consistent, chronic and severe.  He stated that the Veteran suffered from a wide range of symptoms that severely impact his occupational and social functioning, and that his symptoms impair every aspect of his life, family relations, ability to work, impaired judgment and thinking, motivation and self-care.  He found that the Veteran's symptoms rendered him socially and occupationally impaired with deficiencies in most areas such as work, family relations, judgment, thinking and mood.  

The Veteran's wife submitted another letter in May 2016.  She expressed that nothing regarding the Veteran's mental state had changed drastically since her last letter three years prior.  She noted that she had not observed the Veteran's depression worsen or improve since 2006.  

Based on the evidence of record, the Board finds that an initial uniform rating of 50 percent disabling for the service connected major depressive disorder is warranted.  In this regard, the evidence shows psychiatric symptoms and/or complaints, to include but not limited to, depressed mood, chronic sleep impairment, memory loss, feelings of guilt or worthlessness, poor concentration, a lack of interest in activities, a lack of motivation, feeling slowed down and a lack of energy.  The Board is mindful that the VA examiners have found that the Veteran's major depressive disorder results in at most occupational and social impairment due to mild or transient symptoms.  Although the VA examination reports and opinions are clearly inconsistent with the reports and opinions of B.V., Dr. H and the lay statements of record which show a more severe disability picture than that reflected in the VA examinations, the Board will resolve reasonable doubt in the Veterans favor.  Given the evidence discussed in the VA examinations, VA outpatient treatment records, private treatment of records and the lay statements of record, the Board finds that occupational and social impairment with reduced reliability and productivity is shown.  Hence, entitlement to a 50 percent rating for major depressive disorder is granted.  

The Board, however, finds against a rating higher than 50 percent disabling as a majority of the type of criteria contemplated for a 70 percent rating or higher under Diagnostic Code 9434 are not demonstrated by the probative evidence.  To that end, the most probative evidence shows the Veteran has been married to his wife for over 45 years.  He reports having good relationships with his wife, children, grandchildren and siblings.  Although he had not seen much of his friends lately, he reported having two friends.  It is also shown that he plays in a band with his wife and they play musical gigs once a week.  Collectively, the VA examinations disclose that he has normal speech, hygiene, attention, intelligence and orientation.  He is without hallucinations, thought disorder and/or homicidal thoughts.  Although it was noted that he had rare thoughts of dying, he denied suicide ideation.  

At most, VA examinations show intermittent anxiety and irritability, mild memory loss, somewhat restricted judgment and insight, depressed mood and sleep problems.  Furthermore, the April 2012, March 2013 and November 2015 VA examiners each separately opined that the Veteran's symptoms resulted in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The above findings do not justify an evaluation higher than 50 percent.  

In making this determination, the Board has taken into account the medical opinions of Dr. H and B.V.  These statements contradict the VA examinations in that they describe the Veteran's disability as more severe.  While the Board has taken these evaluations into consideration, the Board notes that the treatment records from Dr. H fail to validate his June 2013 opinion.  Rather, review of these records show a pleasant general appearance, fluent speech, normal affect and the denial of a depressed mood at times.  The Board also notes that while B.V rendered a medical opinion based on review of the medical records provided to him, he does not indicate that he actually examined the Veteran.  

For the reasons stated above, the Board finds that the medical opinions rendered by the VA examiners are more persuasive and assigns them greater probative weight than the opinion of Dr. H and B.V.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The opinions of the VA examiners were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  The examiners addressed the Veteran's contentions and based their opinions after examination of the Veteran.  The Board also finds it probative that the April 2012, March 2013 and November 2015 VA examiners each reached the same conclusion regarding the severity of the Veteran's major depressive disorder after examination. 

The Board notes that the Veteran is competent to report social and occupational difficulties resulting from his major depressive disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of difficulty in establishing and maintaining effective work and social relationships.  The Board has also considered the Veteran's wife statements which outline her observations.  The Board finds that the lay statements of record, however, are also less probative than the findings of the skilled VA medical examiners.  In this regard, the VA examiners findings were rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his major depressive disorder.  As noted, it is probative that the April 2012, March 2013 and November 2015 VA examiners each reached the same conclusion regarding the severity of the Veteran's major depressive disorder.  The Board finds that the most probative evidence is that prepared by the neutral skilled professionals.   

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal when GAF scores were still used in DSM evaluations, the Veteran's global assessment of functioning scores were 65 and 69 which is indicative of mild symptoms.  In the view of the Board, the global assessment of functioning scores are consistent with symptoms due to major depressive disorder and the assignment of no more than a 50 percent rating.

Although the Veteran reports sleep disturbance, depressed mood, poor memory, daily feelings of worthlessness, intermittent feelings of hopelessness, disturbances of motivation and mood, and chronic sleep impairment, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan v. Principi, 16 Vet. App. 436.  The manifestations, even when assumed to be credible, preponderate against evidence of occupational and social impairment with deficiencies in most areas.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that a rating of 50 percent for major depressive disorder is warranted but no higher.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability. 

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for hypertension claimed as secondary to the service connected major depressive disorder is denied.  

Entitlement to an initial rating of 50 percent but no higher for major depressive disorder is granted.  The appeal is allowed subject to the law and regulations governing the award of monetary benefits.
REMAND

The Veteran appeals the denial of an initial rating in excess of 10 percent for lumbar spine degenerative joint disease and degenerative disc disease.  In relation to his claim the Veteran was afforded VA examinations in April 2012 and November 2015.  In May 2016 correspondence, the Veteran's representative argued that the VA examinations were inadequate as they did not adequately address the Veteran's functional loss caused by pain during a flare up.  

The Board notes that the November 2015 VA examiner noted that during a flare up, pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability.  The VA examiner stated, however, that it was not possible to describe any loss of motion or functional loss during flare ups or with repeated use over a period of time in terms of degrees because it is not possible to accurately measure loss of motion on oneself and the Veteran does not describe any loss in terms of degrees.  In light of the arguments set forth and the November 2015 VA examiner's inadequate discussion on the functional loss caused by pain during a flare up, the Board finds that another examination is warranted for adjudication of the claim.  

The Veteran also appeals the denial of TDIU.  He is service connected for major depressive disorder now evaluated as 50 percent disabling, lumbar spine degenerative joint disease and degenerative disc disease evaluated as 10 percent disabling; scar, right mid back status post nevus excision, rated as noncompensable, and seborrheic dermatitis, rated as noncompensable.  

The evidence shows that the Veteran is unemployed and that he reportedly last worked for Horizons Corporation in 2006 as a stereo plotter.  He reported that he worked there from 1993 to 2006 and had to leave the job in 2006 because of his depression.  He claims that his depression worsened over the years causing a decline in his work product which caused him to leave that job.  The Veteran reports that he has not worked since and that he occasionally plays the saxophone in his wife's band but earns less than $8,000 per year doing so. 

Dr. H opined in June 2013 that the Veteran's depressive symptoms are severe and do not respond well to treatment.  He found that they severely impact his social and occupational functioning and that the Veteran is not able to maintain gainful employment based on his level of symptoms.  He found that such was evident by the fact he was asked to leave his longtime job as a stereo plotter in June 2006 because he could not complete tasks without error.  Regular treatment records did not show significant treatment of psychiatric symptoms over the years.

According to Dr. H, the Veteran's lethargy caused by the depression and sleep impairment prevent him from working.  The Veteran's wife has also rendered testimony that his depression prevents him from working.  She claims that he cannot find the energy to find a job because he constantly has to take naps and that he would not be able to hold down a job because of his forgetfulness, lack of concentration, and lack of attention to detail.  

The Board notes, however, that the April 2012, March 2013, and November 2015 VA examiners have collectively found that the Veteran's depression caused at most mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The November 2015 VA examiner further opined that it was less likely than not that the Veteran is unemployable due to depression.  She reasoned in an addendum that the Veteran endorses mild symptoms of depression and that his profile reflects mild depressive symptoms.  For these reasons, it was opined that it was less likely than not that his depression significantly impairs his occupational functioning.  The Veteran was found to have intermittent to mild impairment in reliability and productivity; moderate impairment in concentration, short term memory; mild to moderate impairment in mood; and no significant impairment in judgment, abstract thinking, self-care and the ability to follow directions, interact with supervisors and/or coworkers.  

The November 2015 spinal VA examiner noted that the Veteran was retired but not because of his back.  He found that the Veteran's current service connected spine condition would preclude him from working a job requiring heavy labor/physical activity and that he could not work in jobs requiring prolonged or repeated lifting over 20 pounds or bending.  He could, however, work in jobs involving sedentary or light physical activity.  

In May 2016, B.V, Ph. D, opined that the Veteran was unemployable by VA criteria for TDIU.  Vocational expert, A. J, also opined in May 2016 that it was more likely than not that the Veteran has been unable to maintain, or even obtain substantial gainful employment since he last worked in 2006.  

In light of the multiple opinions of record, and given that a VA examiner has not evaluated the Veteran on the cumulative effect his service connected disabilities have on his employability, the Board finds that additional development is required prior to further adjudication of this matter.  In this regard, in addition to a VA examination, a Social Industrial Survey would be of considerable help in resolving this issue.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (finding that the need for a combined-effects medical examination report or opinion in a multiple-disability TDIU claim is to be determined on a case-by-case basis).  Further, consideration should be given to whether the matter should be referred to the Director of the Compensation service for extraschedular consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the severity of his lumbar spine disability. All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  Range of motion findings reported in degrees must be provided in the examination report. Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins. 

The VA examiner must address at what point in the range of motion pain limit functional loss both regularly and during flare-ups, even if a flare up is not observed on that day.  The examiner must address whether pain could significantly limit functional ability during flare-ups and to what degree.   If there is radiculopathy resulting from the service connected back disorder, that should also be set out.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  The examiner should also address any neurological problems associated with the spine.  A complete rationale should be provided for any opinion expressed.

2. Schedule the Veteran for a VA examination(s) to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The examiner(s) is/are to be provided access to Virtual VA and VBMS.  All findings should be reported in detail and all functional impairment caused by the service connected disorders should be detailed.  The VA examiner(s) must review and address in the report the medical evaluations and opinions from private examiners A.J, Dr. H and B.V. A complete rationale for all opinions should be provided.

3. After completing the foregoing development, and any other development deemed necessary, obtain a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that VA may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine degenerative disc disease and residuals of an old fracture of the sternum.

4. Thereafter, review the VA examination reports and Social and Industrial Survey to ensure that they are in complete compliance with the directives of this remand.  If any report of is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

5. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  This review should include consideration of whether this matter should be referred to the Director of the Compensation Service for extraschedular consideration of the TDIU claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


